Citation Nr: 0430122	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1966 to April 1968.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated August 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.    


FINDING OF FACT

The evidence is in conflict on the matter of whether the 
veteran had a right knee injury in service which left 
residual disability.  


CONCLUSION OF LAW

Residuals of a knee injury were incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for service connection, the RO 
advised the appellant by letter dated in May 2002 of the 
evidence that would substantiate the appellant's claim, and 
the responsibility for obtaining the evidence.  The appellant 
was later provided with a copy of the original rating 
decision dated in August 2002 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
service connection.  The RO then sent the appellant notice of 
his option to see a Decision Review Officer to review his 
case.  In February 2003, the appellant was provided with the 
Statement of the Case, which reiterated the general 
advisement found in the rating decision.  

Because the appellant had been continually apprised for 
approximately 8 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO obtained the appellant's service records, 
service medical records, and VA medical records.  VA also 
requested and obtained medical records reflecting private 
medical care received by appellant from private physicians.  
VA even afforded the appellant a personal hearing before the 
Board, which the appellant initially accepted.  The appellant 
later decided to forgo the hearing, however.  38 U.S.C.A.§ 
5103A (a),(b) and (c).  All records were then reviewed by the 
RO prior to its rating decision.            

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service Connection for Residuals 
of a Right Knee Injury:

I.  Background:

Evidence of record shows that the appellant experienced a 
motorcycle accident while in service in 1966.  Service 
medical records show that he was treated for a scraped scalp 
and scrotum, and for a bruised left heel.  

In 1983, the appellant claimed service connection for his 
scalp and scrotum lacerations, and for knee and back pain 
which he claimed resulted from the accident.  The RO granted 
service connection for the scalp and scrotum at 0 percent 
disabling.  The RO denied the back and knee claims citing the 
lack of evidence supporting nexus to active service.  

There is no mention of knee difficulty in the appellant's 
service records and service medical records, or on his 
separation evaluation in 1968.  

In March 2002, the appellant attempted to reopen his claim 
for service connection for residuals of his right knee 
injury.  In its August 2002 rating decision, the RO denied 
the attempt to reopen the claim, pointing to the lack of new 
and material evidence.  

In the interim between the August 2002 rating decision and 
February 2003 Statement of the Case, the appellant received 
evaluation from private and VA medical personnel.  Each of 
these found a right knee disability.  The RO then, after 
reviewing this evidence, reopened the appellant's claim in 
the Statement of the Case.  

Each medical evaluation found two aspects to the appellant's 
knee difficulty.  First, he had a loose, soft-tissue, 
calcified mass above the right kneecap (this was removed by 
arthroscopy in August 2003).  Second, he has early 
unicompartmental arthritis of the right medial joint space 
with joint space narrowing.  

A VA compensation and pension (C+P) evaluation in January 
2003 found no service connection for either problem.  As 
support, this examiner cited that the accident occurred in 
1966, but the appellant's first knee difficulty started in 
1974.  Moreover, this examiner found that the calcified mass 
is not symptomatic or productive of right knee impairment.    

A November 2002 VA evaluation found the same two aspects to 
the knee difficulty.  This examiner stated that he believes 
the calcified mass arose out of the accident.  But he further 
stated that this mass causes the appellant no problem, that 
the difficulty is found deeper within the knee from arthritis 
of the medial joint, and that the calcified mass did not 
cause the appellant's medial compartment arthritis.      

The appellant also consulted with two private physicians 
throughout 2001-2002.  Each found the appellant with mild 
medial tenderness of the right knee, which was stable, had 
some crepitus on range of motion, and a range of motion from 
0 degrees to 100 or 110 degrees.  One physician diagnosed the 
appellant with right knee osteoarthritis.  Another found 
numerous abnormalities with severe degenerative changes 
medially and probably a chronic degenerative tear of the 
medial meniscus, and a small loculated Baker's cyst.  

Neither private physician commented on nexus to military 
service.  Hence, each of the physicians is in agreement that 
the appellant has arthritis of the right knee.  The only 
disagreement is found between the two VA physicians - one 
states that the calcified mass - which was asymptomatic and 
nonproductive, and has since been removed - is related to the 
accident while the other sees no such relationship. 

After review of this new medical evidence, the RO again 
denied the appellant's claim, citing the lack of evidence 
that the motorcycle accident - found to be within the line of 
duty on active service - related to the knee difficulties.  


II. Analysis:

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131.  Such disease or injury 
may be presumed to have been incurred during service if it 
manifested itself to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Or, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required to establish service connection.  38 C.F.R. § 
3.303(b).

In this appeal, there is one opinion linking the right knee 
problems to service
and one opinion not finding any link.  In addition, the 
August 2003 clinical entry seems to associate present 
symptomatology to the service incident, although there is no 
express conclusion to that effect.  The absence of 
documentation during service of explicit right knee 
abnormalities or complaints is not helpful to the veteran's 
claim.   Nevertheless, the vehicular accident did occur, and 
the assertion that the right knee was damaged as a result is 
consistent with such an event.  Under these circumstances, it 
is not possible to conclude that the evidence preponderates 
against the veteran.    


ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.  




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



